—Order, Appellate Term, First Department (Stanley Ostrau, P. J., Edith Miller and William McCooe, JJ.), entered March 30, 1995, which reversed an order of the Civil Court, New York County (Jose Rodriguez, J.), entered March 28, 1994, denying petitioners’ motion for attorney’s fees, and which granted such motion and remanded the matter for a hearing to determine the reasonable value thereof, unanimously affirmed, without costs.
The Appellate Term properly found, on the basis of the terms of the last lease between the parties containing an attorney’s fees clause, that Civil Court had erred in denying such an award where landlord was the prevailing party in a holdover proceeding (see, Cier Indus. Co. v Hessen, 136 AD2d 145; Museum of Modern Art v Kirk, 111 Misc 2d 1074, 1076). Tenant was on notice that the losing party could be assessed the legal fees of the prevailing party given the terms of the parties’ last lease (see, Real Property Law § 234). Concur—Milonas, J. P., Kupferman, Tom and Andrias, JJ.